       Case 2:18-cv-02743-DMC Document 29 Filed 06/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KORDY RICE,                                       No. 2:18-CV-2743-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    WETTERER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The Court has reviewed the defendants’ motion to modify the scheduling

19   order. See ECF No. 23. Good cause appearing, the Court grants the motion to modify the

20   discovery and scheduling order (ECF No. 17) issued January 22, 2020, by extending the deadlines

21   by 90 days each for service of discovery, service of deposition notices, and submission of

22   dispositive deadlines. The last day to serve discovery or deposition notices will be extended up to

23   and including August 24, 2020. The last date to file a dispositive motion will be extended up to

24   and including November 23, 2020.

25                  IT IS SO ORDERED.

26   Dated: June 4, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
